OPINION
By THE COURT.
Submitted on motion of the appellant seeking an order requiring the appellee to comply with a previous demand for permission to make an inspection and copy of certain documents. The appellee has submitted an answering memorandum in which he states it does not appear that he has refused, but that he is willing to comply with the demand at any reasonable time. Therefore, there seems to be no substantial difference between the parties on this question, but for the purpose of the record the motion will be overruled at this time for the reason that no refusal has been established. Sec. 11552 GC.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.